     Case 3:20-cv-02131-GPC-JLB Document 4 Filed 03/11/21 PageID.39 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   AMBER GILLES,                                      Case No.: 20-cv-2131-GPC-JLB
12                                     Plaintiff,
                                                        ORDER SETTING BRIEFING
13   v.                                                 SCHEDULE ON DEFENDANT
                                                        SPROUTS FARMERS MARKET,
14   SPROUTS FARMERS MARKET, INC.;
                                                        INC.’S MOTION TO DISMISS
     and DOES 1 through 20, inclusive,
15
                                    Defendants.         [ECF No. 3]
16
17         On March 10, 2021, Defendant Sprouts Farmers Market, Inc. filed a Motion to
18   Dismiss. ECF No. 3. The Court will set the following briefing schedule. Any opposition
19   shall be filed on or before March 24, 2021. Any reply shall be filed on or before March
20   31, 2021. A hearing on this matter is scheduled for April 30, 2021 at 1:30 PM in
21   Courtroom 2D.
22         IT IS SO ORDERED.
23
24   Dated: March 11, 2021
25
26
27
                                                    1
28                                                                            20-cv-2131-GPC-JLB
